Citation Nr: 1540814	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, referred to as atherosclerotic cardiovascular disease, to include as due to Agent Orange exposure, based on substitution of the Appellant as the claimant.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure, based on substitution of the Appellant as the claimant.

3.  Entitlement to service connection peripheral neuropathy bilateral lower extremities, to include as due to Agent Orange exposure, based on substitution of the Appellant as the claimant.

4.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), based on substitution of the Appellant as the claimant.

5.  Entitlement to service connection for residuals of a left knee injury, based on substitution of the Appellant as the claimant.

6.  Entitlement to service connection for a left eye cataract, based on substitution of the Appellant as the claimant.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1971, which included approximately one year of service in the Republic of Vietnam.  The Veteran died in November 2011, and the Appellant is the Veteran's surviving spouse who has been substituted as the claimant per 38 U.S.C.A. § 5121A.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2012 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The claims for service connection for diabetes mellitus, type II; peripheral neuropathies of the bilateral lower extremities; a left knee disability; a left eye cataract; and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran served in the Republic of Vietnam, thereby establishing his presumed in-service exposure to Agent Orange, and he had ischemic heart disease at the time he sought service connection for this disability.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease as due to presumed Agent Orange exposure, with the Appellant substituted as the claimant, have been met.  38 U.S.C.A. §§ 1110, 5121A (West 2015), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his lifetime, the Veteran sought service connection for a form of ischemic heart disease, which he asserted he developed as the result of his presumed in-service exposure to Agent Orange.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's DD Form 214 reflects that the Veteran served approximately one year in the Republic of Vietnam; thus, his presumptive exposure to Agent Orange is established.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).

As referenced above, the predicate for establishing service connection is evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a present disability, there can be no valid claim). 

In this case, while there are no medical treatment records currently associated with the claims file, the Veteran's death certificate, created approximately four months after he filed the instant service connection claim, reflects his cause of death as a form of ischemic heart disease, namely atherosclerotic cardiovascular disease.  Moreover, the death certificate reflects that the Veteran died while in a hospital setting, during which he was presumably diagnosed with the disability resulting in his death, ischemic heart disease.  Given this chronology, the Board finds that the record sufficiently establishes that the Veteran was diagnosed with and treated for ischemic heart disease during the pendency of his appeal.

Accordingly, given the Veteran's established service in the Republic of Vietnam and related presumed Agent Orange exposure, and given the evidence reflecting a diagnosis of ischemic heart disease during the pendency of this appeal, the Board finds that service connection for ischemic heart disease, with the Appellant substituted as the claimant, is warranted.


ORDER

Service connection for ischemic heart disease as due to presumed in-service Agent Orange exposure, with the Appellant substituted as the claimant, is granted.


REMAND

As the record currently does not contain any medical treatment records, the RO should obtain any such relevant records that exist, with any required assistance from the Appellant.  Based on the content of these records, further development may be required, as indicated below.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Appellant the names and addresses of the Veteran's treatment providers for his claimed diabetes mellitus, type II; peripheral neuropathies of the lower extremities; left knee disability; left eye cataract; and psychiatric disorder.  For any private treatment providers, request that the Appellant complete related release forms.

2.  If the medical records obtained reflect diagnoses of the Veteran's claimed disabilities, but the etiology of these disabilities is unclear, undertake further development, as needed.  

For example, if the record reflects that the Veteran was diagnosed with diabetes mellitus, type II, a disease that would be linked to his presumed Agent Orange exposure, but it is unclear as to whether any other claimed disabilities, such as peripheral neuropathies or a left eye disability, were secondary to or aggravated by his diabetes mellitus, obtain a related medical opinion.

Likewise, if the record reflects a diagnosis of a left knee disability, but it is unclear whether this knee disability is related to the Veteran's reported in-service left knee injury, obtain a related medical opinion.  (Although the Veteran's service treatment records do not document this injury, the Veteran competently and credibly reported its occurrence.)

Further, if the record reflects a diagnosis of a current psychiatric disorder, but the record is unclear as to whether this disorder is related to the Veteran's in-service experiences, obtain a related medical opinion.  

3.  Then, readjudicate the service connection claims for diabetes mellitus, type II; peripheral neuropathies of the bilateral lower extremities; a left knee disability; a left eye cataract; and a psychiatric disorder, with the Appellant substituted as the claimant.  If the benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


